Jlshmun, contra,

admitted that for want of the word heirs, Fay did not take a fee ; he contended however that no forma *329words were necessary to a power of attorney, but that the intention was to govern ; 4 Cruise’s Dig. tit. 32, Deed, c. 15, § 12 ; 4 Kent’s Com. 313; Sugd. on Powers, (1st Am. edit.) 97 ; that from various provisions in this indenture, the intention of Clapp manifestly was, that his whole estate in the lands should be applied to the payment of his debts ; and that the power of attorney to Fay was sufficient to enable him to convey the fee, in order to accomplish this purpose.

March 22d

And for these reasons the Court were of opinion that the power was well executed and the defendant’s covenant not broken.

Plaintiff nonsuit.